Name: 95/535/EC: Commission Decision of 1 December 1995 on an additional financial contribution from the Community for the eradication of classical swine fever in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  food technology;  means of agricultural production;  Europe;  economic policy
 Date Published: 1995-12-16

 Avis juridique important|31995D053595/535/EC: Commission Decision of 1 December 1995 on an additional financial contribution from the Community for the eradication of classical swine fever in Germany (Only the German text is authentic) Official Journal L 304 , 16/12/1995 P. 0047 - 0048COMMISSION DECISION of 1 December 1995 on an additional financial contribution from the Community for the eradication of classical swine fever in Germany (Only the German text is authentic) (95/535/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 3 (4) thereof,Whereas the Commission adopted Decision 95/79/EC of 13 March 1995 on an additional financial contribution from the Community for the eradication of classical swine fever in Germany (3); whereas this Community financial contribution could be obtained for outbreaks of classical swine fever reported during the period of January to December 1995;Whereas eradication should be continued, in view of the serious danger to the Community's pig population which this disease represents, by means of a new financial contribution from the Community to make good the losses sustained by pig farmers;Whereas as soon as the presence of the disease was officially confirmed the German authorities took appropriate measures which included the measures listed in Article 3 (2) of Council Decision 90/424/EEC; whereas these measures were notified by the German authorities;Whereas the conditions for a new financial contribution from the Community have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Germany may obtain an additional financial contribution from the Community for the outbreaks of classical swine fever which occurred on its territory between 1 January and 31 December 1995. The contribution by the Community shall amount to:- 50 % of the costs incurred by German in compensating owners for the slaughter and destruction of pigs and the destruction of pig products,- 50 % of the costs incurred by Germany for the cleaning, disinsectization and disinfection of equipment and holdings,- 50 % of the costs incurred by Germany in compensating owners for the destruction of contaminated feedingstuffs and equipment.Article 2 1. The Community financial contribution shall be granted after the supporting documents have been submitted.2. The documents referred to in paragraph 1 shall include:(a) An epidemiological report covering each pig holding on which pigs have been slaughtered. The report shall contain information on the subjects given below:(i) Infected holdings- location and address,- date and suspicion of disease and date of confirmation,- number and date of pigs slaughtered and destroyed,- method of killing and destruction,- type and number of samples collected and examined at the time of suspicion of the disease. Results of examinations performed,- type and number of samples collected and examined at the time of depopulation of infected pig holding. Results of examination performed,- source of infection as assumed on the basis of a completed epidemiological investigation.(ii) Contact holdings- as listed under (i), indents 1, 3, 4 and 6,- infected holding (outbreak) with which contact has been confirmed or assumed; nature of contact.(b) Financial report including list of the beneficiaries and their location, number of animals slaughtered, date of slaughter and amount paid.Article 3 1. Germany shall forward the supporting documents referred to in Article 2 not later than six months after the notification of this Decision.2. Nevertheless, Germany can, at its request, benefit from an advance payment of the amount of ECU 8 400 000.Article 4 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 1 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 65, 23. 5. 1995, p. 31.